Hon. Max E. Ramsey                    Opinion   No. V-1316
County Attorney
Andrews Cotint)i                      Re:   Time period between elec-
Andrews.  Texas                             tions on levying a county tax
            I-                              for Farm-to-Market    Roads
Dear Sir:                                   or Flood Control.

                 We summarize      the following facts from your letter of
September       14, 1~951, requesting our opinion on the above captioned
matter.

              On July 21, 1951, an election was held in Andrews
County to determine    whether the 30$ county tax for Farm-to-
Market Roads nor for Flood Control would be levied.     A majority
of the qualified property taxpaying voters of the county ‘voting at
the election voted against the imposition   of the tax.

                You desire to be advised as to whether the same          prop-
osition    could be resubmitted  to the voters at this time.

            Section l-a of Article VIII of the Constitution of Texas,
which authorizes  a county tax for Farm-to-Market     Roads or for
Flood Control, reads, in part, as follows:

                  “From and after January 1, 1951, the several
          counties of the State are authorized      to levy ad valorem
          taxes upon all property within their respective       bound-
          aries for county purposes,     except the first Three Thou-
          sand Dollars    ($3,000) value of residential    homesteads,
          not to exceed thirty cents (3Oc) on each One Hundred
          Dollars   ($100) valuation,  in addition to all other ad va-
          lorem taxes authorized by the Constitution of this State,
          provided the revenue derived therefrom         shall be used
          for construction    and maintenance    of Farm to Market
          Roads or for Flood Control, except as herein otherwise
          provided.”

                Article   7048a. V.C.S.,  implements  the above quoted
provision.      Section   7 of Article 7048a reads, in part, as follows:

                 “Before any county shall levy, assess  and col-
          lect the Lax provided for herein the question shall by
          the Commissioners    Court of the county be submitted
Hon. Max F. Ramsey,      Page    2 (V- 1316)




       to a vote of the qualified property taxpaying voters of
       such county at an election called for that purpose, ei-
       ther on said Commissioners     Court’s  own motion, or
       upon petition of ten per cent (10%) of the qualified
       property taxpaying voters of said county as shown by
       the returns of the last general election.”        .

The balance of this section and Section 8 regulate the ordering and
holding of the election.   These sections do not require that any fixed
period of time must elapse before holding a second election in the
event that a first election fails to carry.

              In construing analogous statutes in the past, this office
has held. that no particular   period of time need elapse after an elec-
tion has failed to carry before a second election may be held on
the assumption    of school district bonded indebtedness      (Att’y Gen.
Op. O-4511    (1942), construing Article 2786b. V.C.S.),      or on consol-
idation of school districts   (Att’y Gen. Op. O-2266    (1940), constru-
ing Article 2806, V.C.S.),    or on abolishing independent school dis-
tricts (Att’y Gen. Op. O-2572      (1940), construing Article   2767, V.
C.S.).  The reasoning of these opinions is that since no intervening
time period between elections is fixed by law, such limitation        can-
not be read into the statutes.     We think this reasoning is likewise
applicable   to Sections 7 and 8 of Article    7048a. and you are there-
fore advised accordingly.

                                SUMMARY

              Since Sections 7 and 8 of Article  7048a. V.C.S.,
       do not require a fixed period of time to elapse before
       holding a second election on the question of levying a
       county tax for Farm-to-Market     Roads or for Flood
       Control in the event the first election failed to carry,
       no such limitation may be read into the statute.

                                        Yours   very   truly,

APPROVED:                               PRICE DANIEL
                                       Attorney General
W. V. Genoert
Taxation’Division
                                        B
Jesse P. Luton, Jr.
Reviewing Assistant                                             Assistant

Everett Hutchinson
Executive Assistant

MMC/mwb